
	
		II
		112th CONGRESS
		2d Session
		S. 3232
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the
		  Patient Protection and Affordable Care Act to extend, expand, and improve the
		  qualifying therapeutic discovery project program.
	
	
		1.Extension and expansion of
			 qualifying therapeutic discovery project program
			(a)Extension
				(1)Tax
			 creditSection 48D(b)(5) of
			 the Internal Revenue Code of 1986 is amended by striking beginning in
			 2009 or 2010 and inserting beginning in 2009, 2010, 2011, or
			 2012.
				(2)Grants
					(A)In
			 generalSection 9023(e) of the Patient Protection and Affordable
			 Care Act is amended by striking beginning in 2009 or 2010 and
			 inserting beginning in 2009, 2010, 2011, or 2012.
					(B)Application
			 deadlineParagraph (11) of section 9023(e) of such Act is amended
			 by striking 2013 and inserting 2014.
					(C)Conforming
			 amendmentSubparagraph (B) of section 9023(e)(2) of such Act is
			 amended by striking in 2010 each place it appears in the heading
			 and the text and inserting after 2009.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 investments made after December 31, 2010.
				(b)Expansion of
			 limitationSection 48D(d)(1)(B) is amended by striking
			 shall not exceed $1,000,000,000 for the 2-year period beginning with
			 2009 and inserting shall not exceed $2,000,000,000 for the
			 4-year period beginning with 2009.
			(c)Technical
			 improvements
				(1)Definition of
			 qualifying projects
					(A)Section
			 48D(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking
			 to diagnose diseases or conditions or to determine molecular
			 factors and inserting to diagnose diseases or conditions by
			 determining molecular factors.
					(B)Section
			 48D(c)(1)(C) of such Code is amended to read as follows:
						
							(C)to develop a
				molecular technology to further the delivery of
				therapeutics.
							.
					(2)Extension of
			 time for review of applicationsSection 48D(d)(2)(B) of the
			 Internal Revenue Code of 1986 is amended by striking 30 days and
			 inserting 90 days.
				(3)Extension of
			 time for payment of grantsSection 9023(e)(3)(A) of the Patient
			 Protection and Affordable Care Act is amended by striking 30-day
			 period and inserting 90-day period.
				(4)Selection
			 criteriaSection 48D(d)(3)(A) of the Internal Revenue Code of
			 1986 is amended by striking projects that show reasonable
			 potential and inserting projects that show significant
			 potential.
				(5)Sense of the
			 Senate regarding State taxation of grantsSection 9023(e) of the
			 Patient Protection and Affordable Care Act is amended by adding at the end the
			 following new paragraph:
					
						(13)Sense of the
				Senate regarding State taxation of grantsIt is the Sense of the
				Senate that any grant awarded under this subsection should not be subject to
				tax under State
				laws.
						.
				(6)Effective
			 dates
					(A)Definition of
			 qualifying projectThe amendments made by paragraph (1) shall
			 take effect on the date of the enactment of this Act.
					(B)Other
			 provisionsThe amendments made by paragraphs (2), (3), and (4)
			 shall apply to applications submitted after the date of the enactment of this
			 Act.
					
